Citation Nr: 9908313	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-20 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased disability evaluation for 
degenerative disc disease, herniated nucleus pulposus 
(HNP) C4-5, C5-6 with motor loss to the right arm and 
dizziness secondary to cervical injury, currently 
evaluated as 20 percent disabling.

2. Entitlement to service connection for joint pain in the 
left wrist and elbow due to undiagnosed illness.

3. Entitlement to service connection for a short temper due 
to undiagnosed illness.

4. Entitlement to service connection for memory loss due to 
undiagnosed illness.

5. Entitlement to service connection for mild obstructive 
disease with sinus blockage, claimed as a respiratory 
disorder, due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in February 1997, by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. Disability due to undiagnosed illness to include joint 
pain in the left wrist and elbow, a short temper, memory 
loss and mild obstructive disease with sinus blockage, 
claimed as a respiratory disorder, was not shown to be 
first manifest during service in the Southwest Asia 
theater of operations during the Persian Gulf War nor is 
there evidence of compensable disability attributable to 
undiagnosed illness after service discharge.

2. The appellant's degenerative disc disease, HNP C4-5, C5-6, 
with motor loss to the right arm and dizziness secondary 
to cervical injury is manifested by complaints of pain in 
the neck and occasional pain in the shoulders with 
occasional weakness of the right triceps muscle with a 
slight to moderate limitation of cervical spine motion, no 
evidence of muscle atrophy, spasm, deformity, postural 
abnormality or neurological impairment on physical 
examination and no disc space abnormality on x-ray 
examination in August 1997.  

3. The appellant's cervical spine disorder is not productive 
of symptoms of a severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.


CONCLUSIONS OF LAW

1. Disability alleged to be due to undiagnosed illness is not 
shown to have been incurred during the appellant's period 
of active duty in the Southwest Asia theater of operations 
during the Persian Gulf War nor shown to a compensable 
level after service discharge.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.317 (1998).

2. The schedular criteria for a disability evaluation in 
excess of 20 percent for degenerative disc disease, HNP 
C4-5, C5-6 with motor loss to the right arm and dizziness 
due to cervical injury are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, Diagnostic Codes 5003-5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a) a VA claimant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  Where the determinative 
issue involves medical etiology or a medical diagnosis, 
competent medical evidence that a claim is "plausible" or 
"possible" is generally required for the claim to be well 
grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Establishing 
service connection under 38 U.S.C.A. § 1110 generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1996), aff'd per curiam 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5,1998); 
Heuer and Grottveit, both supra.  Alternatively, the third 
Caluza element can be satisfied under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). r 
regulation, during the applicable presumption period and (2) 
present disability from it.  See Savage supra.  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  


Persian Gulf War Syndrome

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses.  Specifically: 

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  

		(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not (FR Update 11/02/94) later than December 
31, 2001; and

		(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  

	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  

	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) fatigue  (2) 
signs or symptoms involving skin  (3) headache  (4) muscle 
pain  (5) joint pain  (6) neurologic signs or symptoms  (7) 
neuropsychological signs or symptoms  (8) signs or symptoms 
involving the respiratory system (upper or lower)  (9) sleep 
disturbances  (10) gastrointestinal signs or symptoms  (11) 
cardiovascular signs or symptoms  (12) abnormal weight loss  
(13) menstrual disorders.  

(c)	Compensation shall not be paid under this section:  

	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or  
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or  
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

(d)	For purposes of this section:  

	(1)	the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) regardless of the 
availability of service connection under a presumption of 
service connection.  See Combee v. Brown, 34 F3d 1039, 1043 
(Fed. Cir. 1994).

Analysis

The appellant has argued that disabilities manifested by 
joint pain in the left wrist and elbow, a short temper, 
memory loss and mild obstructive disease with sinus blockage, 
claimed as a respiratory disorder, are due to undiagnosed 
illness as a result of his duty in the Persian Gulf.  

Initially, in reviewing the appellant's claims, the Board 
looks to the evidence to determine if any of his complaints 
were first manifest prior to active duty in the Southwest 
Asia theater of operations during the Persian Gulf War or 
whether the complaints can be attributed to any known 
clinical diagnosis.  Furthermore, if a disability is not 
manifest during service in the Persian Gulf, but is shown 
within the presumptive period, the Board determines whether 
or not the disability is shown to a degree of 10 percent or 
more not later than December 31, 2001.

In this case, the evidence of record reflects that in May 
1983, x-ray examination of the appellant's chest revealed 
findings consistent with calcified granulomas.  In February 
1987, a right sinus mucocele was identified.  In addition, 
the record reflects tobacco use during this time period.  
There is no documented evidence of pertinent symptomatology 
regarding joint pain of the left wrist or elbow, a short 
temper or memory loss prior to the appellant's period of 
service in the Persian Gulf.  Furthermore, there is no 
objective evidence of any of the alleged disabilities during 
the appellant's tenure in the Persian Gulf from December 
13th, 1990 to May 12th, 1991, or during the remainder of his 
period of active duty to July 1992.  On service separation 
examination in July 1992, the appellant reported no relevant 
complaints and on physical examination no pertinent 
abnormalities were found.  

The post-service evidence reflects that the appellant has 
been evaluated on numerous occasions for various reasons 
since his discharge.  These records are significant for the 
lack of any findings to support his claims currently on 
appeal.  On VA examination in October 1992, there were no 
significant findings other than the presence of the calcified 
granulomas which were previously documented in 1983.  On VA 
Persian Gulf examination in November 1994, the only relevant 
findings again included the presence of the previously 
documented calcified granulomas and mild obstructive disease 
on pulmonary function testing.  There was no information 
provided regarding the etiology of the mild obstructive 
disease; however, it was noted that the appellant had a 10 
year history of smoking.  On VA examination in August 1997, 
the diagnoses included acute right maxillary sinusitis and 
obstructive pulmonary disease.  There is no additional 
evidence to establish the presence of any disability which is 
due to undiagnosed illness.  Furthermore, there is no 
competent evidence of record to establish that the presence 
of a right sinus mucocele is related to any current chronic 
sinus disorder or that the calcified granulomas noted during 
service and thereafter are representative of respiratory 
disability such to serve as the basis for service connection 
on a direct incurrence basis. 

Considering the foregoing, the Board concludes that the 
appellant has not submitted evidence sufficient to render the 
claims to service connection for joint pain of the left wrist 
and elbow, a short temper, memory loss and mild obstructive 
disease with sinus blockage, claimed as a respiratory 
disorder, due to undiagnosed illness or on a direct 
incurrence basis, well-grounded.  See Caluza 7 Vet. App. 498 
(1995).  Where the appellant has not met this burden, the VA 
has no duty to assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although where 
claims are not well-grounded VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
his claims, VA may be obligated under 38 U.S.C.A. § 5103(a) 
to advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence, that, if submitted, could make 
his claims well grounded.  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

The Board acknowledges that it has decided the above issues 
for service connection on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the appellant has been given adequate notice and opportunity 
to respond and, if not, whether he will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that he has not been prejudiced by the 
decision herein as his claims, based upon the merits of the 
issues inherently includes the assertion that they meet the 
threshold requirement of being well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).

II.  Increased Disability Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  In this case, 
the Board places particular emphasis upon the findings noted 
on VA examinations conducted in November 1995 and August 
1997.

The appellant's cervical spine disability, degenerative disc 
disease, HNP C4-5, 
C5-6 with motor loss to the right arm and dizziness secondary 
to cervical injury, is currently evaluated as 20 percent 
disabling pursuant to Diagnostic Codes 5003-5293, which 
provide, in pertinent part, that symptoms analogous to a 
severe intervertebral disc syndrome manifested by recurring 
attacks with intermittent relief warrant a 40 percent 
disability evaluation.  Symptoms analogous to a pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief 
warrant a 60 percent disability evaluation.  The 20 percent 
evaluation currently in effect is applicable when the 
syndrome is moderate, with recurring attacks.  38 C.F.R. 
§ 4.71a, Diagnostic code 5293.

The record reflects that in August 1992, the RO granted 
service connection for degenerative disc disease, herniated 
nucleus pulposus C4-5, C5-6, and assigned a 10 percent 
disability evaluation effective from July 30th, 1992.  

In February 1997, after review of the findings on VA 
examination in November 1995, and VA outpatient treatment 
reports dated in 1996, the RO increased the appellant's 
disability evaluation for his cervical spine disorder to the 
20 percent level effective from September 1st, 1995.  

On VA examination in November 1995, the appellant reported 
that he injured his neck in the Persian Gulf and that an 
abnormality was shown on magnetic resonance imaging (MRI) 
study.  He reported that he had positive findings involving 
the right upper extremity on electromyography (EMG) and 
atrophy of the right triceps muscle.  On physical examination 
his cervical spine range of motion was forward flexion to 30 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees on the left and 40 degrees on the right and rotation 
to 55 degrees, bilaterally.  The examiner noted that there 
was a 35 percent loss of muscle body and strength in the 
right triceps.  There was no sensory loss and deep tendon 
reflexes in the elbow and wrist were brisk.  On neurological 
examination it was noted that the appellant experienced 
dizziness and lost his balance when he extended his neck.  He 
further noted that he experienced dizziness when he suddenly 
flexed or turned his neck.  While a rapid nystagmus to upper 
gaze and low lateral gaze was noted, the remainder of the 
cranial nerves were found to be intact.  There was loss of 
body and strength in the right triceps, as previously noted; 
however, the remainder of the neurological examination was 
normal.  The diagnosis was HNP C5, C6 with motor loss to the 
right arm and dizziness secondary to the cervical injury.

VA outpatient treatment reports dated in 1996 noted that the 
appellant was seen for complaints of neck and right shoulder 
pain.  

In July 1997, the appellant offered testimony in support of 
his claims.  He indicated that he had difficulty moving his 
neck and that he had physical therapy consisting of 
stretching and massage two times per week.  He further noted 
that his neck pain limited his activities and that if he 
moved his head quickly he became dizzy.  

In August 1997, a VA orthopedic examination was conducted.  
The appellant reported complaints of pain in the neck and 
both shoulders as well as weakness in the right triceps.  He 
indicated that the pain in the neck was constant and that he 
used Zastrix and Tylenol for the pain.  On physical 
examination there was no effusion, tenderness or deformity of 
both shoulders and the musculature of both arms was normal 
with no atrophy.  There was no spasm of the paraspinal 
muscles and the cervical spine range of motion was forward 
flexion to 30 degrees, extension to 30 degrees, left lateral 
flexion to 31 degrees, right lateral flexion to 32 degrees, 
and rotation to 45 degrees, bilaterally.  There was no 
objective evidence of pain on motion and there was no 
evidence of neurological involvement.  X-ray examination 
revealed mild osteopenia with no evidence of disc space 
abnormality.  There were no compression fractures or 
subluxations and the disc spaces and spinous processes 
appeared to be normal.  The facet joints and posterior 
elements were preserved and the paravertebral soft tissues 
appeared to be normal.  The radiographic diagnosis was mild 
osteopenia.  The overall diagnosis was degenerative disc 
disease of the cervical spine, HNP of C4-5, C5-6, not seen on 
x-ray and osteopenia of the cervical spine.  The examiner 
further noted that dizziness was not a  complaint during the 
examination.  

Analysis

After review of the evidence of record and careful 
consideration of the diagnostic criteria, the Board concludes 
that the appellant's cervical spine disability is 
appropriately evaluated at the 20 percent level.  Objective 
medical findings on VA examinations in November 1995, and 
again in August 1997 fail to demonstrate the presence of 
symptoms consistent with a severe intervertebral disc 
syndrome.  On neurological examination in November 1995, the 
examiner noted that while the appellant had a rapid nystagmus 
to upper gaze and low lateral gaze, and there was loss of 
body and strength of the right triceps, no additional 
neurological abnormalities were found.  In August 1997, the 
musculature of both arms was normal with no atrophy and 
weakness of the right triceps was not observed.  Furthermore, 
x-ray examination failed to confirm the presence of any disc 
pathology to include residuals of compression fractures and 
the examiner indicated that there was no evidence of 
neurological involvement.  

The appellant's testimony and contentions regarding the 
severity of his cervical spine disorder have been carefully 
considered and the level of reported pain attributable to 
that disorder is acknowledged.  However, these assertions are 
found to be outweighed by the objective medical evidence of 
record which fails to document findings such to support an 
increased disability evaluation.  There simply is no 
objective basis within the record to conclude that the 
appellant's cervical pathology is productive of symptoms 
analogous to a severe intervertebral disc syndrome.  In this 
case, the Board believes the appellant's reported pain and 
the functional impairment attributable to that pain 
essentially serves to support the current 20 percent rating 
but does not provide a basis for an evaluation in excess of 
that rating in the absence of additional objective findings 
of pertinent pathology.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The record fails to 
document objective evidence of neurological pathology such to 
meet the criteria for a severe intervertebral disc syndrome.  
On VA examinations in 1995 and again in 1997, there were no 
findings of muscle spasm, impaired reflexes, sensory deficits 
or other indicia consistent with a disease disc.  
Furthermore, while limitation of cervical spine motion was 
noted, the identified limitation is shown to be slight to 
moderate in nature and not such to support a finding of a 
severe limitation of cervical spine motion for a 40 percent 
evaluation. 

Accordingly in view of the above, and the lack of additional 
evidence to the contrary, entitlement to an increased 
disability evaluation for degenerative disc disease, HNP C4-
5, C5-6 with motor loss to the right arm and dizziness 
secondary to cervical injury is not warranted.

In reaching the above conclusion, the Board has considered 
all potentially applicable Diagnostic Codes; however, since 
there is no evidence of a vertebral fracture with residual 
demonstrable deformity or bony fixation of the cervical 
spine, Diagnostic Codes 5285 and 5289 are not for 
application.  

Extraschedular Consideration

It is noted that the RO did not consider referral of this 
issue for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1998).  In Floyd v. Brown, 9 Vet. App. 88 (1996), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior March 
1st, 1999)(hereinafter "Court") held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, 9 Vet. App. at 339.  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluation 
in this case is not inadequate.  An increased rating is 
provided for certain manifestations of the service-connected 
cervical spine disability, but the medical evidence reflects 
that those manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required hospitalization in the remote or 
recent past for his cervical spine disability.  Thus, in the 
absence of any evidence which reflects that this disability 
is exceptional or unusual such that the regular schedular 
criteria are inadequate, there is no basis for referral to 
the Director, Compensation and Pension Service.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


